WALD, Circuit Judge,
dissenting:
I find that Marc Jurnove’s uncontested affidavit is more than sufficient to meet both the constitutional and the prudential requirements of standing in this case. Hence, I will highlight Mr. Jurnove’s claims, without passing on those of the other individual plaintiffs or ALDF. In my view, Mr. Jurnove’s affidavit amply illustrates how far the majority opinion has strayed from a reasonable interpretation of standing requirements under Supreme Court and our circuit’s law.
I. Background
The 1985 amendments to the Animal Welfare Act (“AWA”) direct the Secretary of Agriculture to “promulgate standards to govern the humane handling, care, treatment, and transportation of animals by dealers, research facilities, and exhibitors.” Pub.L. No. 99-198, § 1752, 99 Stat. 1354, 1645 (1985) (codified at 7 U.S.C. § 2143(a) (1994)). They further provide that such standards “shall include minimum requirements” for, inter alia, “a physical environment adequate to promote the psychological well-being of primates.” Id. Pursuant to this authority, the United States Department of Agriculture (“USDA”) issued regulations for primate dealers, exhibitors, and research facilities that included a small number of mandatory requirements and also required the regulated parties to “develop, document, and follow an appropriate plan for environment enhancement adequate to promote the psychological well-being of nonhuman primates. This plan must be in accordance with the currently accepted professional standards as cited in appropriate professional journals or reference guides, and as directed by the attending veterinarian.” 9 C.F.R. § 3.81 (1997). Although these plans must be made available to the USDA, the regulated parties are not obligated to make them available to members of the public. See id.; infra at 474-75.
For his entire adult life, Mr. Jurnove has “been employed and/or worked as a volun*472teer for various human and animal relief and rescue organizations.” Jurnove Affidavit ¶ 3. “By virtue of [his] training in wildlife rehabilitation and [his] experience in investigating complaints about the treatment of wildlife, [he is] very familiar with the needs of and proper treatment of wildlife.” Id. ¶ 6. “Because of [his] familiarity with and love of exotic animals, as well as for recreational and educational purposes and because [he] appreciate[s] these animals’ beauty, [he] enjoyfs] seeing them in various zoos and other parks near [his] home.” Id. ¶ 7.
Between May 1995 and June 1996, when he filed his affidavit, Mr. Jurnove visited the Long Island Game Farm Park and Zoo (“Game Farm”) at least nine times. Throughout this period, and since as far back as 1992, USDA has not questioned the adequacy of this facility’s plan for the psychological well-being of primates.
Mr. Jurnove’s first visit to the Game Farm, in May 1995, lasted approximately six hours. While there, Mr. Jurnove saw many animals living under conditions that caused him deep distress. For instance, the Game Farm housed one primate, a Japanese Snow Macaque, in a cage lacking both a solid floor and any kind of heating device. Mr. Jurnove reports that he saw this monkey “shivering,” “huddled up with her head tucked in and arms hugging herself.” Id. ¶ 14. The Game Farm also placed adult bears next to squirrel monkeys, although Jurnove immediately saw evidence that the arrangement made the monkeys frightened and extremely agitated.
The day after this visit, Mr. Jurnove began to contact government agencies, including USDA, in order to secure help for these animals. Based on Mr. Jurnove’s complaint, USDA inspected the Game Farm on May 3, 1995. According to Mr. Jurnove’s uncontested affidavit, however, the agency’s resulting inspection report “states that [the USDA inspectors] found the facility in compliance with all the standards.” Id. ¶ 18. Mr. Jur-nove returned to the Game Farm on eight more occasions because these purportedly legal conditions left him gravely concerned.
On July 17, 18, and 19, 1995, he observed “virtually the same conditions” that allegedly caused him aesthetic injury during his first visit to the Game Farm in May. Id. ¶20. This time, Mr. Jurnove documented these conditions with photographs and sent them to USDA. Nevertheless, the responding USDA inspectors found only a few violations at the Game Farm; they reported nothing about many of the conditions that concerned Mr. Jurnove and that he had told the agency about.
Mr. Jurnove, however, remained unflagging in his determination to rectify conditions at the Game Farm that USDA had now twice concluded were legal. He devoted two trips in August and one in September to “videotaping the conditions that the inspection missed,” and on each trip he found that the troubling conditions persisted. Id. ¶¶ 22-28. The Japanese snow monkey, for instance, still had no comfortable place to sit; her only cushion against the wire mesh of her cage was a small rag that one visitor had apparently thrown to her. At the end of September, USDA sent three inspectors to the Game Farm in response to Mr. Jurnove’s continued complaints and reportage; they found violations, however, only with regard to the facility’s fencing.
Mr. Jurnove returned to the Game Farm once more on October 1, 1995. Indeed, he only stopped his frequent visits and thorough surveys when he became ill and required major surgery. After his health returned, Mr. Jurnove visited the Game Farm in April 1996, hoping to see improvements in the conditions that he had repeatedly brought to USDA’s attention. He was disappointed again; “the animals [were] in literally the same conditions as [he] had seen them over the summer of 1995.” Id. ¶ 33; see also id. ¶35 (“The Japanese Snow Monkey had no access to a feeding station. No play toys were in her cage. She just sat huddled and shivering violently with head tucked in. She was doing the same thing she had done last April to deal with the cold and the fact she was not provided a heat lamp.”). Mr. Jur-nove’s resulting complaints prompted USDA to inspect the Game Park in late May 1996. For the fourth time, the agency found the facility largely in compliance, with a few exceptions. In June 1996, Mr. Jurnove filed the affidavit that is the basis of his claim *473here. He concluded this affidavit by stating his intent to “return to the Farm in the next several weeks” and to “continue visiting the Farm to see the animals there.” Id. ¶ 43.
II. Analysis
To my mind, Mr. Jurnove has more than met the requirements for standing. First, his allegations solidly establish injury in fact. As the majority acknowledges, see Majority opinion (“Maj. op.”) at 468, the Supreme Court has repeatedly made clear that injury to an aesthetic interest in the observation of animals is sufficient to satisfy the demands of Article III standing. In Japan Whaling Association v. American Cetacean Society, 478 U.S. 221, 106 S.Ct. 2860, 92 L.Ed.2d 166 (1986), for instance, the Court found that the plaintiffs had “undoubtedly ... alleged a sufficient ‘injury in fact’ in that the whale watching and studying of their members will be adversely affected by continued whale harvesting,” id. at 230 n. 4, 106 S.Ct. at 2866, n. 4 (citing Sierra Club v. Morton, 405 U.S. 727, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972); United States v. SCRAP, 412 U.S. 669, 93 S.Ct. 2405, 37 L.Ed.2d 254 (1973)); see also Sierra Club, 405 U.S. at 734, 92 S.Ct. at 1366 (“Aesthetic and environmental well-being, like economic well-being, are important ingredients of the quality of life in our society, and the fact that particular environmental interests are shared by the many rather than the few does not make them less deserving of legal protection through the judicial process.”). Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992), reiterated that “the desire to use or observe an animal species, even for purely esthetic purposes, is undeniably a cognizable interest for purpose of standing,” id. at 562-63, 112 S.Ct. at 2137-38 (emphasis added). This statement precisely describes Mr. Jurnove’s claim. Contrary to the majority’s suggestion, see Maj. op. at 468, Mr. Jurnove has not only alleged “general emotional ‘harm’” stemming from the observation of conduct with which he disagrees, Humane Soc’y v. Babbitt, 46 F.3d 93, 98 (D.C.Cir.1995). Rather, Mr. Jurnove’s affidavit describes in great detail how conditions at the Game Farm directly impair his well-established and lifelong aesthetic interest in observing, studying, and enjoying animals by preventing him from seeing these animals in a humane environment.
This court’s precedent specifically recognizes that people have a significant interest in observing animals' living under humane conditions. In Animal Welfare Institute v. Kreps, 561 F.2d 1002 (D.C.Cir.1977), the plaintiff organizations alleged, inter alia, an interest, in “enjoy[ing] Cape fur seals alive in their natural habitat under conditions in which the animals are not subject to ... inhumane treatment,” id. at 1007. This court held that these plaintiffs’ aesthetic interests satisfied the requirements of standing. See id. Similarly, Humane Society v. Hodel, 840 F.2d 45 (D.C.Cir.1988), found standing based on a complaint “that the existence of hunting on wildlife refuges forces Society members to witness animal corpses and environmental degradation, in addition to depleting the supply of animals and birds that refuge visitors seek to view,” id. at 52; see also Animal Legal Defense Fund, Inc. v. Espy (ALDF I), 23 F.3d 496, 505 (D.C.Cir.1994) (Williams, J., concurring in part and dissenting in part) (“Our own cases have indicated a recognition of people’s interest in seeing animals free from inhumane treatment.”).1
The majority also finds that Mr. Jurnove has not satisfied the causation and redressi-bility prongs of Article III standing. It contends, first, that Mr. Jurnove has failed to establish causation because he has not adequately established that the Game Farm’s treatment of its animals is causally linked to *474the actions (or inactions) of the USDA. This argument is false. As the Supreme Court necessarily recognized in Japan Whaling Association, plaintiffs claiming aesthetic injury (there, injury to plaintiffs’ interest in whale watching) can establish standing based on the government’s failure to adequately regulate a third party (there, the government’s failure to certify that the Japanese whaling industry was exceeding its quota under international law). See 478 U.S. at 230 n. 4, 106 S.Ct. at 2866, n. 4. What is required in a case where “a plaintiffs asserted injury arises from the government’s allegedly unlawful regulation (or lack of regulation) of someone else” is that the plaintiff “adduce facts showing that those choices [by the third party] have been or will be made in such manner as to produce causation and permit redressibility of injury.” Lujan, 604 U.S. at 562, 112 S.Ct. at 2137. I believe that Mr. Jurnove has met this test.
As Mr. Jurnove’s affidavit makes clear, the Game Farm has repeatedly submitted to inspection by the USDA. The allegedly inhumane conditions at the Game Farm have persisted precisely because the USDA inspectors have always concluded on the basis of these visits that these conditions comply with USDA regulations; it is entirely reasonable to presume that if the USDA had found the Game Farm out of compliance with current regulations, or if the governing regulations had themselves been more stringent, the Game Farm’s owners would have acted to remain in accord with the law, either by altering their practices or by going out of business and transferring their animals to exhibitors willing to operate legally (two scenarios that would do more to protect Mr. Jurnove’s aesthetic interest in observing animals living under humane conditions than the current situation). See id. at 585, 112 S.Ct. at 2149 (Stevens, J., concurring) (“We must presume that if this Court holds that § 7(a)(2) requires consultation, all affected agencies would abide by that interpretation and engage in the requisite consultations.”). Instead, however, USDA has not questioned the legality of the Game Farm’s plan since 1992. Since May 1995, when Mr. Jurnove began visiting the Game Farm and complaining to the agency, USDA inspectors have examined, and largely approved, the aetual conditions at the facility at least four times. USDA’s first inspection report “states that [the USDA inspectors] found the facility in compliance with all the standards.” Jurnove Affidavit ¶ 18. Although subsequent inspection reports identify a few conditions that Mr. Jurnove agrees violate USDA regulations, USDA continued — in at least three more inspection reports — to conclude that the Game Farm was in compliance with existing USDA regulations in all other respects, including presumably the existence of a plan that met the regulations’ standards. As the majority notes, see Maj. op. at 475, Mr. Jurnove alleges in his affidavit that USDA has failed to enforce even its own existing regulations. However, Mr. Jur-nove’s affidavit is not limited to this allegation. Instead, he additionally alleges that the conditions at the Game Farm, conditions that USDA inspectors repeatedly concluded comply with existing USDA regulations, violate “the minimum requirements” of the governing statute — the Animal Welfare Act. Jurnove Affidavit ¶ 17.
Asking Mr. Jurnove to show more than this as a constitutional prerequisite to standing places him in a Catch-22. One reason ALDF is dissatisfied with USDA’s implementation of the 1985 amendments to the Animal Welfare Act is that USDA’s present regulations do not require regulated entities to give a copy of their plans to the agency, where they would be subject to Freedom of Information Act requests. See 9 C.F.R. § 3.81 (1997); Kissinger v. Reporters Committee for Freedom of the Press, 445 U.S. 136, 151-52, 100 S.Ct. 960, 969, 63 L.Ed.2d 267 (1980) (finding that “FOIA is only directed at requiring agencies to disclose those ‘agency records’ for which they have chosen to retain possession or control”). This oversight structure means that Mr. Jurnove has no access to the Game Farm’s plan, no way to determine whether the facility is following it, and no means to discover whether the plan itself conforms to current USDA regulations. See Oral Argument (statement of government counsel) (confirming that the Game Farm’s owners are not obligated to show *475their plans to the plaintiffs)2; Oral Argument (statement of ALDF counsel) (reporting that plaintiffs have not been able to see any exhibitor plans).3 Under the regulatory regime that USDA created, and that Mr. Jurnove challenges, all he can do is rely on USDA’s repeated determinations that the Game Farm is operating legally. In my view, that is all a reasonable interpretation of causation can demand of him.
The majority’s discussion of redressibility, in turn, mischaracterizes Mr. Jurnove’s claims. Mr. Jurnove’s alleged injuries are not limited to “persisting, painful memories of animal mistreatment.” Maj. op. at 469. Rather, Mr. Jurnove also alleges that he has a current routine of regularly visiting the Game Farm and provides a limited time period within which he will make his next visit, stating that he plans to “return to the Farm in the next several weeks” and to “continue visiting the Farm to see the animals there.” Jurnove Affidavit ¶ 43. More stringent regulations, that prohibit the inhumane conditions that have consistently caused Mr. Jurnove aesthetic injury in the past, will necessarily improve his aesthetic experience during his planned, future trips to the Game Farm. If one makes the assumption, which I think one should, that the Game Farm’s owners will abide by the law, then tougher regulations will either allow Mr. Jurnove to visit a more humane Game Farm or (if the Game Farm’s owners decide to close rather than comply with higher legal standards), to visit the animals he has come to know in their new homes within exhibitions that comply with the more exacting regulations.
In addition to satisfying the three constitutional requirements for standing, Mr. Jur-nove also falls within the zone of interests protected under the AWA’s provisions on animal exhibitions:
“[I]n cases where the plaintiff is not itself the subject of the contested regulatory action, the [zone of interests] test denies a right of review if the plaintiffs interests are so marginally related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to permit the suit. The test is not meant to be especially demanding; in particular, there need be no indication of congressional purpose to benefit the would-be plaintiff.”
Akins v. Federal Election Comm’n, 101 F.3d 731, 739 (D.C.Cir.1996) (en banc) (quoting Clarke v. Securities Indus. Ass’n, 479 U.S. 388, 399-400, 107 S.Ct. 750, 93 L.Ed.2d 757 (1987)), cert. granted, — U.S. -, 117 S.Ct. 2451, 138 L.Ed.2d 210 (1997); see also ALDF I, 23 F.3d at 502 (“The [zone of interests] test precludes review of administrative action if the particular interest asserted is ‘so marginally related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to permit the suit.’ ” (quoting Clarke, 479 U.S. at 399, 107 S.Ct. at 750)); Autolog Corp. v. Regan, 731 F.2d 25, 29-30 (D.C.Cir.1984) (“[T]he zone of interests test requires some indicia — however slight — that the litigant before the court was intended to be protected, benefitted or regulated by the statute under which suit is brought. Courts should give broad compass to a statute’s zone of interests in recognition that this test was originally intended to expand the number of litigants able to assert their rights in court.”) (citations and internal quotation marks omit*476ted). In this case, logic, legislative history, and the structure of the AWA all indicate that Mr. Jurnove’s injury satisfies the zone of interests test. The very purpose of animal exhibitions is, necessarily, to entertain and educate people; exhibitions make no sense unless one takes the interests of their human visitors into account. The legislative history of the 1985 amendments to the Animal Welfare Act confirms that Congress acted with the public’s interests in mind. In introducing these amendments, Senator Robert Dole explained “that we need to ensure the public that adequate safeguards are in place to prevent unnecessary abuses to animals, and that everything possible is being done to decrease the pain of animals during experimentation and testing.” 131 Cong. Rec. 29,155 (1985) (statement of Sen. Dole). Moreover, while the AWA establishes oversight committees with private citizen members for research facilities, see 7 U.S.C. § 2143(b)(1) (1994), it creates no counterpart for animal exhibitions, leaving the representation of the public interest wholly to individuals like Mr. Jurnove. Mr. Jurnove, a regular viewer of animal exhibitions regulated under the AWA, clearly falls within the zone of interests the statute protects.
III. Conclusion
Twenty-five years ago, Justice Douglas argued in dissent that “[t]he critical question of ‘standing’ [in environmental cases] would be simplified and also put neatly in focus if we fashioned a federal rule that allowed environmental issues to be litigated before federal agencies or federal courts in the name of the inanimate object about to be despoiled, defaced, or invaded by roads and bulldozers.” Sierra Club, 405 U.S. at 741, 92 S.Ct. at 1369 (Douglas, J., dissenting). This case hardly requires us to recognize the independent standing of animals; Mr. Jurnove’s allegations fall well within the requirements of our existing precedent. But it is striking, particularly in a world in which animals cannot sue on their own behalf, how far the majority opinion goes toward making governmental action that regulates the lives of animals, and determines the experience of people who view them in exhibitions, unchallengeable. See Oral Argument (statement of government counsel) (voicing his inability to identify one party who would have standing to challenge the USDA regulations implementing the AWA provisions on animal exhibitions).4 Because such a result offends the compassionate purposes of the statute, and our precedents do not require it, I respectfully dissent.

. I do not think it dispositive that the Supreme Court cases that have thus far recognized standing based on an aesthetic interest in the observation or study of animals have all involved challenged conduct that allegedly threatened to diminish the overall supply of an animal species available for observation or study. See Lujan, 504 U.S. at 562, 112 S.Ct. at 2137; Japan Whaling Ass’n, 478 U.S. at 230 n. 4, 106 S.Ct. at 2866, n. 4; see also Maj. op. at 468 n.3. I cannot believe that constitutional standing actually turns on the difference between an observer’s aesthetic injury from government action that threatens to wipe out an animal species altogether and government action that leaves some of the animals in a persistent state of suffering, which in all probability eventually will insure their demise. Indeed, the latter seems capable of causing more serious aesthetic injury in .many instances.


. The oral argument proceeded as follows:
Q. Correct me if I’m not mistaken: It's pretty hard for the plaintiffs or Mr. Jurnove to know what’s in the plan because it isn’t accessible to them. Is that correct?
A. Yes, your honor.
Q. I mean, can they go to the Long Island Zoo, the farm, and say I want to see your plan?
A. Well, they can tty. I don’t think the exhibitors have any obligation. •
Q. But the exhibitor doesn’t have to make it available to him under the regulations.


. The oral argument proceeded as follows:
Q. Have you ever, did.... At any point in this lawsuit, you didn’t ever see any of these plans, did you?
A. No, your honor. We’re not allowed to see them. That’s the other thing. These are secret plans. This is secret law to the nth degree, your honor. These are, these plans are taking the place of the minimum requirements that Congress directed the Secretary to promulgate, yet the public doesn’t even get to see what those minimum requirements are because their plans are, by deliberate action of the agency, are kept at the facility and thereby kept from public disclosure.


. The oral argument proceeded as follows:
Q. Can you conceive of a situation where, can you envision, or could you enlighten us on whether you think there could ever be a situation under this Act where any kind of a plaintiff could make a necessary showing?
A. Your honor, we wouldn't absolutely rule it out. But, we do believe....
Q. No, no. But I can't even, I can't conceptualize it myself. I thought you might help me, if your arguments here are valid ones.
A. Again, we are really only dealing with the parties, and the facts, and the circumstances of this case.
Q. Well, I know.
A. We can't rule out the possibility there would be a plaintiff.
Q. But you can’t, you can't....
Q. (second judge) If the answer is no, you might want to say no.
Q. (back to original questioner) Yeah, yeah, yeah. But you can't think of it; I can’t think of it. I don’t know that that destroys your argument, I just thought there might be some extra element that you could identify that was, you know, missing here. Somebody says I go to the zoo, the highlight of my week, I go to the zoo every Saturday afternoon at two o'clock. And I know they have a plan on file, and I know that the USDA said the plan is adequate. But when I go there, there are these animals crying, and all alone, and lying in their feces, and all the other kinds of things there. That's not adequate? I'm just trying to figure out can anything ever be adequate? I guess the answer is no. I mean the answer that I can think of....
A. Probably not. Probably not, your honor.
Q. So what you're saying is Congress just never meant there to’ be anything except the official enforcement mechanism?
A. Yes, your honor.